        Case 1:14-cr-00652-PGG Document 218 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

DERY CABAN,                                                   14 Cr. 652 (PGG)
     a/k/a “Dery Martinez,”

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant Dery Caban, previously

scheduled for December 11, 2020 is adjourned to June 18, 2021 at 4:00 p.m. in Courtroom 705

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

              Any submissions on behalf of the Defendant are due May 28, 2021, and any

submission by the Government is due on June 4, 2021.

Dated: New York, New York
       August 3, 2020
